DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s): 
“mmw circuitry is arranged on a first side of the electrically conductive layer” in claim 1. The drawings did not show the mmw circuitry arranged on the electrically conductive layer.
“data processing circuitry” in claim 3.
“optical axis of the dielectric lens” in claims 9 and 20.
“a first surface” in claim 17. The drawings did not show the first surface of the touchscreen display.
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0031], line 4: “The dielectric lens 122” should read “The dielectric lens 112”.
Para [0033], line 8-9: “the mmw circuitry 132” should read “the mmw circuitry 130”.
Para [0034], line 1: “the dielectric lens 118” should read “the dielectric lens 112”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “refracting a reflected mmw signal the portion of the housing configured as the dielectric lens”. It is not clear what the Applicant means. For the purpose of examination, Examiner interprets it as “refracting a reflected mmw signal using the portion of the housing configured as the dielectric lens”.
Claim 17 recites the limitation "the mmw circuitry" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the Applicant means “the mmw radar circuitry” previously recited in claim 17 or something different. For the purpose of examination, Examiner interprets it as “the mmw radar circuitry”.
Claims 18-20 inherit the indefiniteness of claim 17 and subsequently rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 12-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shiozaki et al, US Patent No. 10804615B2 (hereinafter Shiozaki).
Regarding claim 1, Shiozaki discloses an electronic device comprising:
a housing (Fig. 2: a radar device comprises a housing 6);
an electrically conductive layer (Fig. 2: circuit board 1); and
millimeter-wave (mmw) circuitry configured to emit a mmw signal, wherein the mmw circuitry is arranged in the housing and on a first side of the electrically conductive layer (Fig. 2, para [0034]: signal processing IC 4a sends electric signals to antenna 2 to emit radar signal and signal processing IC 4a is arranged in the housing 6 and on a first side of the circuit board 1a and mmw signal is a part of radar signal, see table 1, page 7, “IEEE Standard Letter Designations for Radar-Frequency bands” as a teaching reference), and
wherein the housing comprises at least one portion configured as a dielectric lens to refract the mmw signal at least partially outside the housing towards a second side opposite to the first side of the electrically conductive layer (Fig. 2: housing comprises one portion configured as dielectric lens 7 to refract electromagnetic wave towards the second side opposite the first side).




[AltContent: arrow][AltContent: arrow][AltContent: textbox (First side)][AltContent: textbox (Second side)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    797
    614
    media_image1.png
    Greyscale

Regarding claim 2, Shiozaki further discloses the dielectric lens is configured to refract reflections of the mmw signal at least partially from the second side towards the mmw circuitry, and wherein the mmw circuitry is further configured to receive the reflections (Fig. 2, para [0033]- [0034]: dielectric lens 7 is configured to refract the reflections of the signal from the second side towards the signal processing IC 4a which is configured to receive the reflected wave signal).
Regarding claim 3, Shiozaki further discloses the electronic device further comprising data processing circuitry configured to detect movements of a user on the second side of the electrically conductive layer using the reflections (Col. 6, lines 39-46 and col 12, lines 6-13: the target position inferer 44 detects the distance and speed of a target, a person or conveyance moving on the second side of the electrically conductive layer based on the reflected wave).
Regarding claim 4, Shiozaki further discloses the dielectric lens is formed by all or part of an edge portion of the housing (Fig. 2: dielectric lens 7 is formed by part of an edge portion of the housing).
Regarding claim 7, Shiozaki further discloses the dielectric lens is a convex lens (Fig. 2: lens 7 is a convex lens).
Regarding claim 9, Shiozaki further discloses an optical axis of the dielectric lens is parallel to the electrically conductive layer (Fig. 2 below: optical axis of dielectric lens 7 is parallel to the portion 1b of circuit board 1).
[AltContent: arrow][AltContent: textbox (Optical axis)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    797
    614
    media_image1.png
    Greyscale

Regarding claim 12, Shiozaki further discloses the mmw signal has a frequency between 30 GHz and 300 GHz (Col. 3, line 14-15: radar device U sends and receives electromagnetic waves and mmw signal is a part of radar signal, see page 7, “IEEE Standard Letter Designations for Radar-Frequency bands” as a teaching reference and mmw signal has a frequency between 30-300GHz, see page 1, para 1, “Millimeter Wave Propagation Spectrum Management Implications” as a teaching reference).
Regarding claim 13, Shiozaki further discloses the mmw circuitry comprises at least one slot antenna configured to emit the mmw signal (Col. 4, line 66- col. 5, line 3: antennas could be slot antennas).
Regarding claim 15, Shiozaki discloses a method for an electronic device comprising a housing and an electrically conductive layer (Fig. 2: a radar device comprises a housing 6 and circuit board 1), the method comprising:
emitting a millimeter-wave (mmw) signal using a mmw circuitry arranged in the housing and on a first side of the electrically conductive layer (Fig. 2, para [0034]: signal processing IC 4a sends electric signals to antenna 2 to emit radar signal and signal processing IC 4a is arranged in the housing 6 and on a first side of the circuit board 1a and mmw signal is a part of radar signal, see table 1, page 7, “IEEE Standard Letter Designations for Radar-Frequency bands” as a teaching reference); and
refracting the mmw signal at least partially outside the housing towards a second side opposite to the first side of the electrically conductive layer using a portion of the housing configured as dielectric lens (Fig. 2: housing comprises one portion configured as dielectric lens 7 to refract electromagnetic wave towards the second side opposite the first side).
	Regarding claim 16, as best understood, Shiozaki further discloses the method further comprising:
refracting a reflected mmw signal using the portion of the housing configured as the dielectric lens; and
receiving the refracted reflected mmw signal using the mmw circuitry (Fig. 2, para [0033]- [0034]: dielectric lens 7 is configured to refract the reflections of the signal from the second side towards the signal processing IC 4a which is configured to receive the reflected wave signal).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki as applied to claim 1 above, and further in view of Baheti et al, US Pub. No. 20190113609A1 (hereinafter Baheti).
Regarding claim 6, Shiozaki does not disclose the mmw circuitry is attached to the dielectric lens.
Baheti disclose the mmw circuitry is attached to the dielectric lens (Fig. 11: antenna 40 is attached to the lens 58).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the circuitry attaching to the dielectric lens as taught in Baheti to the electronic device as taught in Shiozaki for the purpose of adding additional component to a limited space inside a device housing and still providing desired functionality (Baheti, para [0003]).
Regarding claim 8, Shiozaki further discloses the dielectric lens is a plano-convex lens (Fig. 2: dielectric lens 7 is a plano-convex lens).
Shiozaki does not disclose the mmw circuitry is attached to a planar face of the plano-convex lens. 
Baheti discloses the mmw circuitry is attached to a planar face of the plano-convex lens (Fig. 11: antenna 40 is attached to the lens 58).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the circuitry attaching to the planar face of the dielectric lens as taught in Baheti to the electronic device as taught in Shiozaki for the purpose of adding additional component to a limited space inside a device housing and still providing desired functionality (Baheti, para [0003]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki as applied to claim 1 above, and further in view of Artemenko et al, US Pub. No. 20160087344A1 (hereinafter Artemenko).
Regarding claim 10, Shiozaki does not disclose a refractive exterior surface of the dielectric lens comprises a radius between 3 mm and 7 mm.
Although Artemenko does not disclose a refractive exterior surface of the dielectric lens comprises a radius between 3 mm and 7 mm, Artemenko discloses the diameter of the dielectric lens is 40mm (see para [0068]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radius of the dielectric lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). The motivation stems  from the need to change the directivity of the lens antenna (Artemenko , para [0022]). Furthermore, changing the shape or the size of the dielectric lens also depends on the requirements of the electromagnetic signals (Artemenko, para [0054]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki as applied to claim 1 above, and further in view of Ehsan et al, EP Pub. No. 3923019A1 (hereinafter Ehsan).
Regarding claim 11, Shiozaki does not disclose the electronic device further comprising a touchscreen for sensing touches, wherein the electrically conductive layer forms a part of the touchscreen.
Ehsan discloses the electronic device further comprising a touchscreen for sensing touches (Fig. 1A, para [0053]: display 150 may be a touch-sensitive display), wherein the electrically conductive layer forms a part of the touchscreen (Fig. 1A, para [0055]: the conductive surface 1502 maybe an internal surface of the display 150).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the touchscreen for sensing touch as taught in Ehsan to the electronic device as taught in Shiozaki for the purpose of improving the operating speed for the user, eliminating the physical keyboard and using that space to increase the display size.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki as applied to claim 1 above, and further in view of Yuichi et al, JP Pub. No. 2019176271A (hereinafter Yuichi).
Regarding claim 14, Shiozaki does not disclose the mmw circuitry comprises at least one Yagi antenna to emit the mmw signal.
Yuichi discloses the mmw circuitry comprises at least one Yagi antenna to emit the mmw signal (Page 15, para 3: the antenna section 2 can be a Yagi array antenna).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include Yagi antenna as taught in Yuichi to the electronic device as taught in Shiozaki for the purpose of changing the radiation characteristics because changing the shape or the type of the antenna would change the direction and pattern of radiating signals. Furthermore, this would be a matter of obvious design choice.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehsan in view of Shiozaki.
Regarding claim 17, as best understood, Ehsan discloses a touchscreen system comprising:
a touchscreen display comprising an electrically conductive layer (Fig. 1A: touchscreen display 150 comprising an electrically conductive layer 1502), the touchscreen display comprising a region configured to sense a disturbance of an electric field when a user touches the touchscreen display on a first surface disposed on a front side of the electrically conductive layer (Fig. 1A, 3A, para [0061]: display 150 comprises cavity 140 to transmit and receive mmw signals from and to the radar sensor package 130 and the electronic device 10 can detect a presence, a distance or a speed of objects, it is implied that the display will comprise a region to sense a disturbance of an electric field when a user touches the display on the first surface);
millimeter-wave (mmw) radar circuitry disposed on a back side of the electrically conductive layer opposite the front side (Fig. 1B and 3B: the radar sensor chip package 130 is disposed on a back side of the conductive layer 1502/1408); and
a dielectric lens disposed at an edge portion of the touchscreen display (Fig. 1A, para [0056]: dielectric lens 160 is disposed at an edge of the display 150).
Ehsan does not disclose the dielectric lens configured to refract a mmw signal generated by the mmw radar circuitry towards the front side of the electrically conductive layer.
Shiozaki discloses the dielectric lens configured to refract a mmw signal generated by the mmw radar circuitry towards the front side of the electrically conductive layer (Fig. 2: housing comprises one portion configured as dielectric lens 7 to refract electromagnetic wave towards the front side opposite the back side).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the dielectric lens refracting signals towards the front side of the electrically conductive layer as taught in Shiozaki to the touchscreen system as taught in Ehsan for the purpose of using the reflected signals to detect an object’s position and speed (Shiozaki, col. 6, lines 39-46).
Regarding claim 18, as best understood, Ehsan does not disclose the touchscreen system further comprising data processing circuitry coupled to the mmw radar circuitry, the data processing circuitry configured to detect movements of the user on the front side of the electrically conductive layer via the refracted mmw signal.
Shiozaki discloses the touchscreen system further comprising data processing circuitry coupled to the mmw radar circuitry, the data processing circuitry configured to detect movements of the user on the front side of the electrically conductive layer via the refracted mmw signal (Col. 6, lines 39-46 and col 12, lines 6-13: the target position inferer 44 detects the distance and speed of a target, a person or conveyance moving on the front side of the electrically conductive layer based on the reflected wave).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the data processing circuitry as taught in Shiozaki to the touchscreen system as taught in Ehsan for the purpose of processing the data from the reflected signals to detect an object’s position and speed (Shiozaki, col. 6, lines 39-46).
Regarding claim 20, as best understood, Ehsan does not disclose an optical axis of the dielectric lens is parallel to the electrically conductive layer.
Shiozaki discloses an optical axis of the dielectric lens is parallel to the electrically conductive layer (Fig. 2 above: optical axis of dielectric lens 7 is parallel to the portion 1b of circuit board 1).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the optical axis parallel to the electrically conductive layer as taught in Shiozaki to the touchscreen system as taught in Ehsan for the purpose of preventing the reflected electromagnetic waves by the dielectric lens from being affected by the circuit parts mounted on the conductive layer (Shiozaki, col. 4, lines 11-20).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ehsan in view of Shiozaki as applied to claim 17 above, and further in view of Baheti et al, US Pub. No. 20190113609A1 (hereinafter Baheti).
Regarding claim 19,  as best understood, Ehsan does not disclose the dielectric lens is a plano-convex lens, and wherein the mmw radar circuitry is attached to a planar face of the plano-convex lens.
Shiozaki discloses the dielectric lens is a plano-convex lens (Fig. 2: dielectric lens 7 is a plano-convex lens).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the plano-convex lens as taught in Shiozaki to the touchscreen system as taught in Ehsan for the purpose of achieving the desired radiation characteristics because different antenna shapes will generate different pattern and direction of radiating signals.
Ehsan and Shiozaki do not disclose the mmw circuitry is attached to a planar face of the plano-convex lens. 
Baheti discloses the mmw circuitry is attached to a planar face of the plano-convex lens (Fig. 11: antenna 40 is attached to the lens 58).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the circuitry attaching to the planar face of the dielectric lens as taught in Baheti to the electronic device as taught in Ehsan and Shiozaki for the purpose of adding additional component to a limited space inside a device housing and still providing desired functionality (Baheti, para [0003]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 5, patentability exists, at least in part, with the claimed features of “the dielectric lens is at least partly arranged on the first side of the electrically conductive layer and at least partially protrudes over an edge of the electrically conductive layer”.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Recitation of Pertinent Art
Yun et al, US Pub. No. 2020/0153115A1 – Electronic device with touchscreen
Seunggil et al, KR Pub. No. 20200131775A – electronic device with touchscreen and vertical circuitry
Yang, US Pub. No. 20220109245A1 – Electronic device with dielectric lens
Lee et al, US Pub. No. 20170201014 - Electronic device with dielectric lens
Jiang et al, CN11164608A – Fingerprint identification electronic device with microlens
Ryosuke et al, EP3490063A1 – radar device with conductive layer

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845